 

Exhibit 10.53

 

[FORM OF] 2000 MANAGEMENT STOCKHOLDER’S AGREEMENT

 

WHEREAS, this Management Stockholder’s Agreement (this “Agreement”) is entered
into as of the Grant Date (the “Base Date”) between Amphenol Corporation, a
Delaware Corporation (the “Company”), and the Optionee (the “Management
Stockholder”) (the Company and the Management Stockholder being hereinafter
collectively referred to as the “Parties”).

 

WHEREAS, the Company has granted (and in the future may make additional grants
to) certain key employees of the Company (including the Management Stockholder)
options to purchase shares of the Company’s common stock (the “Common Stock”) at
a fixed exercise price per share (the “Base Price”) pursuant to the terms of the
Amended 2000 Stock Purchase and Option Plan for Key Employees of Amphenol
Corporation and Subsidiaries (the “Option Plan”) and the related 2000
Non-Qualified Stock Option Agreement (any and all grants under the Option Plan
are hereinafter referred to as the “2000 Options”).

 

WHEREAS, this Agreement is one of several agreements (“Other Management
Stockholders’ Agreements”) which have been, or which in the future will be,
entered into between the Company and other individuals who are or will be key
employees of the Company or one of its subsidiaries (collectively, the “Other
Management Stockholders”).

 

NOW THEREFORE, to implement the foregoing and in consideration of the grant of
the Options and of the mutual agreements contained herein, the Parties agree as
follows:

 

1.                                       Common Stock; Issuance of Options.

 

(a)                                  The Company shall have no obligation to
sell any Common Stock upon the exercise of an Option to Purchase or otherwise to
any person who is a resident or citizen of a state or other jurisdiction in
which the sale of Common Stock to him or her would constitute a violation of the
securities or “blue sky” laws of such jurisdiction.

 

(b)                                 Subject to the terms and conditions
hereinafter set forth as of the Base Date (which Base Date shall be different
for future option awards, if any), the Company shall issue to the Management
Stockholder the Option to Purchase (as set forth in the applicable Certificate
of Stock Option Grant) and the Optionee shall accept the applicable
Non-Qualified Stock Option Agreement as a precondition to the effectiveness of
the Option to Purchase.

 

2.                                       Management Stockholder’s
Representations, Warranties and Agreements.

 

(a)                                  The Management Stockholder agrees and
acknowledges that he will not, directly or indirectly, offer, transfer, sell,
assign, pledge, hypothecate or otherwise dispose of (any such act being referred
to herein as a “transfer”) any of the Common Stock issuable upon exercise of the
2000 Options (the “Option Stock”) unless such transfer complies with Section 3
of this Agreement.  If the Management Stockholder is an affiliate (as defined
under Rule 405 of the rules and regulations promulgated under the Act and as
interpreted by the Board of Directors of the Company) of the Company (an
“Affiliate”), the Management Stockholder also agrees and

 

--------------------------------------------------------------------------------


 

acknowledges that he will not transfer any shares of the Stock unless (i) the
transfer is pursuant to an effective registration statement under the Securities
Act of 1933, as amended, and the rules and regulations in effect thereunder (the
“Act”), and in compliance with applicable provisions of state securities laws or
(ii) (A) counsel for the Management Stockholder (which counsel shall be
reasonably acceptable to the Company) shall have furnished the Company with an
opinion, satisfactory in form and substance to the Company, that no such
registration is required because of the availability of an exemption from
registration under the Act and (B) if the Management Stockholder is a citizen or
resident of any country other than the United States, or the Management
Stockholder desires to effect any transfer in any such country, counsel for the
Management Stockholder (which counsel shall be reasonably satisfactory to the
Company) shall have furnished the Company with an opinion or other advice
reasonably satisfactory in form and substance to the Company to the effect that
such transfer will comply with the securities laws of such jurisdiction. 
Notwithstanding the foregoing, the Company acknowledges and agrees that any of
the following transfers are deemed to be in compliance with the Act and this
Agreement and no opinion of counsel is required in connection therewith: (x) a
transfer made pursuant to Sections 4, 8 or 9 hereof, (y) a transfer upon the
death of the Management Stockholder to his executors, administrators,
testamentary trustees, legatees or beneficiaries (the “Management Stockholder’s
Estate”) or a transfer to the executors, administrators, testamentary trustees,
legatees or beneficiaries of a person who has become a holder of Stock in
accordance with the terms of this Agreement, provided that it is expressly
understood that any such transferee shall be bound by the provisions of this
Agreement and (z) a transfer made after the Base Date in compliance with the
federal securities laws to a trust or custodianship the beneficiaries of which
may include only the Management Stockholder, his spouse or his lineal
descendants (a “Management Stockholder’s Trust”) provided that such transfer is
made expressly subject to this Agreement.

 

The certificate (or certificates) representing the Stock shall bear the
following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES WITH THE
PROVISIONS OF THE 2000 MANAGEMENT STOCKHOLDER’S AGREEMENT BETWEEN AMPHENOL
CORPORATION (“THE COMPANY”) AND THE MANAGEMENT STOCKHOLDER NAMED ON THE FACE
HEREOF (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY).”

 

(b)                                 The Management Stockholder acknowledges that
(i) the Company has caused a Registration Statement on Form S-8 covering shares
of Common Stock to be issued pursuant to the exercise of options under the 2000
Option Plan to be filed effective April 19, 2002, (ii) a restrictive legend in
the form heretofore set forth shall be placed on any certificates representing
the Stock and (iii) a notation shall be made in the appropriate records of the
Company and the representatives of the Company indicating that the Stock is
subject to restrictions on transfer and appropriate stop transfer restrictions
will be issued to the Company’s transfer agent with respect to the Stock.  If
the Management Stockholder is an Affiliate, the Management Stockholder also
acknowledges that (1) the Option Stock must be held indefinitely and the
Management Stockholder must continue to bear the economic risk of any investment
in the Option Stock unless it is subsequently registered under the Act or an
exemption from such

 

--------------------------------------------------------------------------------


 

registration is available, (2) when and if shares of the Option Stock may be
disposed of without registration in reliance on Rule 144 of the rules and
regulations promulgated under the Act, such disposition can be made only in
limited amounts in accordance with the terms and conditions of such Rule or (3)
if the Rule 144 exemption is not available, public sale without registration
will require compliance with some other exemption under the Act.

 

(c)                                  If any shares of the Stock are to be
disposed of in accordance with Rule 144 under the Act or otherwise, the
Management Stockholder shall promptly notify the Company of such intended
disposition and shall deliver to the Company at or prior to the time of such
disposition such documentation as the Company may reasonably request in
connection with such sale and, in the case of a disposition pursuant to Rule
144, shall deliver to the Company an executed copy of any notice on Form 144
required to be filed with the Securities and Exchange Commission (the “SEC”).

 

(d)                                 The Management Stockholder agrees that, if
any shares of the capital stock of the Company are offered to the public
pursuant to an effective registration statement under the Act (other than
registration of securities issued under an employee plan), the Management
Stockholder will not effect any public sale or distribution of any shares of the
Stock not covered by such registration statement from the time of the receipt of
a notice from the Company that the Company has filed or imminently intends to
file such registration statement to, or within 180 days after, the effective
date of such registration statement, unless otherwise agreed to in writing by
the Company.

 

3.                                       Restriction on Transfer

 

Except for transfers permitted (a) by clauses (x), (y) and (z) of Section 2(a),
(b) by a sale of shares of Stock pursuant to an effective registration statement
under the Act filed by the Company, and (c) pursuant to the Sale Participation
Agreement dated as of June 6, 2000 (the “2000 Sales Participation Agreement”),
the Management Stockholder agrees that he will not transfer any shares of the
Stock at any time prior to June 6, 2005.  No transfer of any such shares in
violation hereof shall be made or recorded on the books of the Company and any
such transfer shall be void and of no effect.  Notwithstanding anything in this
Agreement to the contrary, the provisions of this Section 3 shall lapse and be
of no further force and effect upon the occurrence of a Control Event.  For
purposes of this Section 3, a “Control Event” shall be deemed to have occurred
at such time as (i) a person or group that is not the Partnership and NXS (as
hereinafter defined), or an affiliate of the Partnership or NXS, holds a greater
percentage of the total outstanding shares of the Company (on a fully diluted
basis) than that held by the Partnership and NXS (and any of their affiliates)
and (ii) a person or group that is not the Partnership, NXS (and any of their
affiliates) has the ability to elect more members of the Board of Directors of
the Company than the Partnership, NXS or any of their affiliates.

 

4.                                       The Management Stockholder’s Sale of
Stock and 2000 Options Upon The Management Stockholder’s Retirement, Death or
Disability or in Case of Certain Terminations of Employment.

 

Except as otherwise provided herein, Management Stockholder may not sell or
transfer any Stock prior to June 6, 2005 unless (i) the Management Stockholder
has retired from the Company or its subsidiary at age 65 or over (or such other
age as may be approved by the

 

--------------------------------------------------------------------------------


 

Compensation Committee of the Board of Directors of the Company), or (ii) the
Management Stockholder dies, or (iii) the Management Stockholder becomes
permanently disabled.  In such instances the Management Stockholder, the
Management Stockholder’s Estate or a Management Stockholder’s Trust, as the case
may be, shall have the right to sell all or any portion of the shares of Stock
then held by the Management Stockholder, the Management Stockholder’s Estate
and/or the Management Stockholder’s Trust, as the case may be in an open market
transaction free of any continuing restrictions under this Agreement. For
purposes of this Agreement, the Management Stockholder shall be deemed to have a
“permanent disability” if the Management Stockholder is unable to engage in the
activities required by the Management Stockholder’s job by reason of any
medically determined physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.

 

5.                                       Definitions

 

(a)                                  For purposes of this Agreement the
following definitions shall apply:  “Cause” shall mean (i) the Management
Stockholder’s willful and continued failure to perform Management Stockholder’s
duties with respect to the Company or its subsidiaries which continues beyond
ten days after a written demand for substantial performance is delivered to
Management Stockholder by the Company or (ii) misconduct by Management
Stockholder involving (x) dishonesty or breach of trust in connection with
Management Stockholder’s employment or (y) conduct which would be a reasonable
basis for an indictment of Management Stockholder for a felony or for a
misdemeanor involving moral turpitude or (z) which the Committee determines is
likely to result in a demonstrable injury to the Company; and “Good Reason”
shall mean (i) reduction in Management Stockholder’s base salary (other than a
broad based salary reduction program affecting many members of management), (ii)
a substantial reduction in Management Stockholder’s duties and responsibilities
other than as approved by the Chief Executive Officer of the Company as of the
date of this Agreement, (iii) the elimination or reduction of the Management
Stockholder’s eligibility to participate in the Company’s benefit programs that
is inconsistent with the eligibility of similarly situated employees of the
Company to participate therein, or (iv) a transfer of the Management
Stockholder’s primary workplace by more than fifty (50) miles form the workplace
as of the date hereof.

 

(b)                                 For purposes of this Agreement, the KKR 1996
Fund L.P., a Delaware limited partnership shall mean the “Partnership” and NXS
Associates, L.P., a Delaware limited partnership shall mean “NXS”.

 

6.                                       Continuing Effectiveness of Agreement

 

(a)                                  The Company may from time to time grant to
the Management Stockholder additional options under the 2000 Option Plan to
purchase shares of Common Stock at a different Base Price.  Unless agreed
otherwise any and all option awards after May 1, 2002 under the 2000 Option Plan
shall be subject to the terms and conditions of this Agreement.

 

7.                                       The Company’s Representations and
Warranties.

 

(a)                                  The Company represents and warrants to the
Management Stockholder that (i) this Agreement has been duly authorized,
executed and delivered by the Company and

 

--------------------------------------------------------------------------------


 

(ii) the Stock, when issued and delivered in accordance with the terms hereof,
will be duly and validly issued, fully paid and nonassessable.

 

(b)                                 The Company will file the reports required
to be filed by it under the Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder, to the extent required from time to
time to enable the Management Stockholder to sell shares of Stock without
registration under the Act within the limitations of the exemptions provided by
(A) Rule 144 under the Act, as such Rule may be amended from time to time, or
(B) any similar rule or regulation hereafter adopted by the SEC. 
Notwithstanding anything contained in this Section 7(b), the Company may
de-register under Section 12 of the Act if it is then permitted to do so
pursuant to the Exchange Act and the rules and regulations thereunder and, in
such circumstances, shall not be required hereby to file any reports which may
be necessary in order for Rule 144 or any similar rule or regulation under the
Act to be available.  Nothing in this Section 7(b) shall be deemed to limit in
any manner the restrictions on sales of Stock otherwise contained in this
Agreement.

 

8.                                       “Piggyback” Registration Rights.

 

(a)                                  The Company will promptly notify the
Management Stockholder (a “Notice”) of any proposed registration (a “Proposed
Registration”) in connection with any offering of shares of Common Stock held by
the Partnership or NXS or their affiliates.  If within 2 business days of the
receipt by the Management Stockholder of such Notice, the Company receives from
the Management Stockholder, the Management Stockholder’s Estate or the
Management Stockholder’s Trust a written request (a “Request”) to register and
sell shares of Stock held by the Management Stockholder, the Management
Stockholder’s Estate or the Management Stockholder’s Trust (which Request to
register and sell will be irrevocable regardless of the final offering price and
underwriters discounts, unless otherwise mutually agreed to in writing by the
Management Stockholder and the Company), shares of Stock will be so registered
and sold as provided in this Section 8; provided, however, that for each such
registration statement only one Request, which shall be executed by the
Management Stockholder, the Management Stockholder’s Estate or the Management
Stockholder’s Trust, as the case may be, may be submitted for all registrable
securities held by the Management Stockholder, the Management Stockholder’s
Estate or the Management Stockholder’s Trust.

 

(b)                                 The maximum number of shares of Stock which
will be registered pursuant to a Request will be the lowest of (i) the number of
shares of Stock then held by the Management Stockholder (which for purposes of
this subparagraph (b) shall include shares held by the Management Stockholder’s
Estate or a Management Stockholder’s Trust), including all shares of Stock which
the Management Stockholder is then entitled to acquire under an unexercised
Option to the extent then vested and exercisable or (ii) the maximum number of
shares of Stock which the Company can register in the Proposed Registration
without adverse effect on the offering in the view of the managing underwriters
(reduced pro rata with all Other Management Stockholders) as more fully
described in subsection (c) of this Section 8 or (iii) the maximum number of
shares which the Management Stockholder and all Other Management Stockholders
(pro rata based upon the aggregate number of shares of Stock the Management
Stockholder and all Other Management Stockholders have requested be registered)
are permitted to register under the 2000 Registration Rights Agreement.

 

--------------------------------------------------------------------------------


 

(c)                                  If a Proposed Registration involves an
underwritten offering and the managing underwriter advises the Company that, in
its opinion, the number of shares of Stock requested to be included in the
Proposed Registration exceeds the number which can be sold in such offering, so
as to be likely to have an adverse effect on the price, timing or distribution
of the shares of Stock offered to the public as contemplated by the Company,
then the Company will include in the Proposed Registration (i) first, 100% of
the shares of Stock the Company proposes to sell and (ii) second, to the extent
of the number of shares of Stock requested to be included in such registration
which, in the opinion of such managing underwriter, can be sold without having
the adverse effect referred to above, the number of shares of Stock which the
selling stockholders, including without limitation, the Management Stockholder
and Other Management Stockholders, have requested to be included in the Proposed
Registration, such amount to be allocated pro rata among all requesting selling
stockholders on the basis of the relative number of shares of Stock then held by
each such selling stockholders (provided that any shares thereby allocated to
any such selling stockholders that exceed such selling stockholder’s request
will be reallocated among the remaining requesting selling stockholders in a
like manner).

 

(d)                                 Upon delivering a Request, the Management
Stockholder will, if requested by the Company, execute and deliver a custody
agreement and power of attorney in form and substance satisfactory to the
Company with respect to the shares of Stock to be registered pursuant to this
Section 8 (a “Custody Agreement and Power of Attorney”).  The Custody Agreement
and Power of Attorney will provide, among other things, that the Management
Stockholder will deliver to and deposit in custody with the custodian and
attorney-in-fact named therein a certificate or certificates representing such
shares of Stock (duly endorsed in blank by the registered owner or owners
thereof or accompanied by duly executed stock powers in blank) and irrevocably
appoint said custodian and attorney-in-fact as the Management Stockholder’s
agent and attorney-in-fact with full power and authority to act under the
Custody Agreement and Power of Attorney on the Management Stockholder’s behalf
with respect to the matters specified therein.

 

(e)                                  The Management Stockholder agrees that he
or she will execute such other agreements as the Company may reasonably request
to further evidence the provisions of this Section 8.

 

(f)                                    Notwithstanding anything herein to the
contrary, the Committee acting in its sole discretion may elect not to notify
any Management Stockholder of a Proposed Registration or may elect not to
include any Management Stockholder’s Stock in the Proposed Registration
notwithstanding Management Stockholder’s Request and absent an indication from
the managing underwriters that inclusion of such Management Stockholder’s Stock
in the Proposed Registration will have an adverse effect on the offering;
provided however that should the Committee elect not to provide notice of a
Proposed Registration to such Management Stockholder or not to include any such
Stock in the Proposed Registration, the Committee shall cause the Company to
offer to purchase such Stock from any such Management Stockholder at the price
that the Management Stockholder would have received had he received notice of
and/or elected to participate in the Proposed Registration.

 

--------------------------------------------------------------------------------


 

9.                                       Rights to Negotiate Purchase.

 

Nothing in this Agreement shall be deemed to restrict or prohibit the Company
from purchasing shares of Stock or 2000 Options from the Management Stockholder,
at any time, upon such terms and conditions, and for such price, as may be
mutually agreed upon between the Parties.

 

10.                                 Notice of Change of Beneficiary.

 

Immediately prior to any transfer of Stock to a Management Stockholder’s Trust,
the Management Stockholder shall provide the Company with a copy of the
instruments creating the Management Stockholder’s Trust and with the identity of
the beneficiaries of the Management Stockholder’s Trust.  The Management
Stockholder shall notify the Company immediately prior to any change in the
identity of any beneficiary of the Management Stockholder’s Trust.

 

11.                                 Expiration of Certain Provisions.

 

The provisions contained in Sections 2(d), 3 and 4 of this Agreement, and the
portion of any other provisions of this Agreement which incorporate the
provisions of such Sections, shall terminate and be of no further force or
effect upon (i) the sale of all or substantially all of the assets of the
Company to a person or group that is not an affiliate of Kohlberg Kravis Roberts
& Co. L.P. (“KKR”), (ii) an acquisition of voting stock of the Company resulting
in more than 50% of the voting stock of the Company being held by a person or
group that does not include KKR or any of its affiliates or (iii) the
consummation of a merger, reorganization, business combination or liquidation of
the Company, but only if such merger, reorganization, business combination or
liquidation results in the Partnership or NXS or any affiliate or affiliates
thereof, together no longer having the power (a) to elect a majority of the
Board of Directors of the Company or such other corporation which succeeds to
the Company’s rights and obligations pursuant to such merger, reorganization,
business combination or liquidation, or (B) if the resulting entity of such
merger, reorganization, business combination or controlling the operations and
business of the resulting entity.  Such provisions and the portion of any other
provisions of this Agreement which incorporate such provisions shall also
terminate and be of no further force and effect if the Management Stockholder’s
employment is terminated.

 

12.                                 Recapitalizations, etc.

 

The provisions of this Agreement shall apply, to the full extent set forth
herein with respect to the Stock or the 2000 Options, to any and all shares of
capital stock of the Company or any capital stock, partnership units or any
other security evidencing ownership interests in any successor or assign of the
Company (whether by merger, consolidation, sale of assets or otherwise) which
may be issued in respect of, in exchange for, or substitution of the Stock or
the 2000 Options, by reason of any stock dividend, split, reverse split,
combination, recapitalization, liquidation, reclassification, merger,
consolidation or otherwise.

 

13.                                 Management Stockholder’s Employment by the
Company.

 

Nothing contained in this Agreement or in any other agreement entered into by
the Company and the Management Stockholder contemporaneously with the execution
of this

 

--------------------------------------------------------------------------------


 

Agreement (i) obligates the Company or any subsidiary of the Company to employ
the Management Stockholder in any capacity whatsoever or (ii) prohibits or
restricts the Company (or any such subsidiary) from terminating the employment
of the Management Stockholder at any time or for any reason whatsoever, with or
without Cause, and the Management Stockholder hereby acknowledges and agrees
that neither the Company nor any other person has made any representations or
promises whatsoever to the Management Stockholder concerning the Management
Stockholder’s employment or continued employment by the Company or any
subsidiary of the Company.

 

14.                                 State Securities Laws.

 

The Company hereby agrees to use its best efforts to comply with all state
securities or “blue sky” laws which might be applicable to the sale of the Stock
and the issuance of the 2000 Options to the Management Stockholder.

 

15.                                 Binding Effect.

 

The provisions of this Agreement shall be binding upon and accrue to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns.  In the case of a transferee permitted under
Section 2(a) hereof, such transferee shall be deemed the Management Stockholder
hereunder; provided, however, that no transferee (including without limitation,
transferees referred to in Section 2(a) hereof) shall derive any rights under
this Agreement unless and until such transferee has delivered to the Company a
valid undertaking and becomes bound by the terms of this Agreement.

 

16.                                 Amendment

 

This Agreement may be amended only by a written or electronic instrument signed
or accepted by the Parties hereto.

 

17.                                 Applicable Law.

 

The laws of the State of Delaware shall govern the interpretation, validity and
performance of the terms of this Agreement, regardless of the law that might be
applied under principles of conflicts of law.  Any suit, action or proceeding
against the Management Stockholder, with respect to this Agreement, or any
judgment entered by any court in respect of any thereof, may be brought in any
court of competent jurisdiction in the State of Connecticut, and the Management
Stockholder hereby submits to the non-exclusive jurisdiction of such courts for
the purpose of any such suit, action, proceeding or judgment.  By the execution
and delivery of this Agreement, the Management Stockholder appoints The
Corporation Trust Company, at its office in Wilmington, Delaware, as the case
may be, as his agent upon which process may be served in any such suit, action
or proceeding.  Service of process upon such agent, together with notice of such
service given to the Management Stockholder in the manner provided in Section 20
hereof, shall be deemed in every respect effective service of process upon him
in any suit, action or proceeding.  Nothing herein shall in any way be deemed to
limit the ability of the Company to serve any such writs, process or summonses
in any other manner permitted by applicable law or to obtain jurisdiction over
the Management Stockholder, in such other jurisdictions and in such manner, as
may be permitted by applicable law.  The Management

 

--------------------------------------------------------------------------------


 

Stockholder hereby irrevocably waives any objections which he may now or
hereafter have to the laying of the venue of any suit, action or proceeding
arising out of or relating to this Agreement brought in any court of competent
jurisdiction in the State of Connecticut, and hereby further irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in any inconvenient forum.  No suit, action or proceeding against
the Company with respect to this Agreement may be brought in any court, domestic
or foreign, or before any similar domestic or foreign authority other than in a
court of competent jurisdiction in the State of Connecticut, and the Management
Stockholder hereby irrevocably waives any right which he may otherwise have had
to bring such an action in any other court, domestic or foreign, or before any
similar domestic or foreign authority.  The Company hereby submits to the
jurisdiction of such courts for the purpose of any such suit, or proceeding. 
Each Party hereto hereby irrevocably and unconditionally waives trial by jury in
any legal action or proceeding in relation to this Agreement and for any
counterclaim therein.

 

18.                                 Miscellaneous.

 

In this Agreement (i) all references to “dollars” or “$” are to United States
dollars and (ii) the word “or” is not exclusive.  If any provision of this
Agreement shall be declared illegal, void or unenforceable by any court of
competent jurisdiction, the other provisions shall not be affected, but shall
remain in full force and effect.

 

19.                                 Notices.

 

All notices and other communications provided for herein shall be in writing and
shall be deemed to have been duly given if delivered by hand (whether by
overnight courier or otherwise) or sent by overnight delivery or telecopy, to
the Party to whom it is directed.  In addition, the Company or the Company’s
representatives may also provide the Management Stockholder with notice via an
appropriate email communication.

 

(a)                                  If to the Company, to it at the following
address:

 

Amphenol Corporation

358 Hall Avenue

Wallingford, Connecticut 06492

 

Attn:  Martin Loeffler

Phone: (203) 265-8730

Fax:     (203) 265-8628

with a copy to:

c/o Kohlberg Kravis Roberts & Co.

2800 Sand Hill Road Suite 200

Menlo Park, California 94025

 

Attn:  Michael Michelson

Phone:  (650) 233-6560

Fax:      (650) 233-6554

 

(b)                                 If to the Management Stockholder, to him or
her at the address (including email address) set forth in the records of the
Company;

 

--------------------------------------------------------------------------------


 

or at such other address as either Party shall have specified by notice in
writing to the other.

 

20.                                 Covenant Not to Compete; Confidential
Information.

 

(a)                                  In consideration of the Company entering
into this Agreement with the Management Stockholder, the Management Stockholder
hereby agrees that for so long as the Management Stockholder is employed by the
Company or one of its subsidiaries and for a period of one year thereafter (the
“Noncompete Period”), the Management Stockholder shall not, directly or
indirectly, engage in the production, sale or distribution of any product
produced, sold, distributed or which is in development by the Company or its
subsidiaries on the date hereof or during the Noncompete Period anywhere in the
world in which the Company or its subsidiaries is doing business other than
through the Management Stockholder’s employment with the Company or any of its
subsidiaries.

 

(b)                                 In the event that the Management
Stockholder’s employment is terminated by the Management Stockholder for Good
Reason or by the Company without Cause, then as additional required
consideration for the Management Stockholder’s covenant not to compete, the
Company shall pay the Management Stockholder salary continuation in an amount
equal to 50% of such Management Stockholder’s base salary on the date of the
termination of the Management Stockholder’s employment for the Noncompete
Period.  In the event that the Management Stockholder’s employment with the
Company or any of its subsidiaries is terminated by the Management Stockholder
without Good Reason or by the Company with Cause, then the Company shall not be
required to pay the Management Stockholder any additional consideration for the
Management Stockholder’s covenant not to compete.

 

(c)                                  At the Company’s option, the Noncompete
Period may be extended for an additional one year period if (i) within nine
months of the termination of the Management Stockholder’s employment, the
Company gives the Management Stockholder notice of such extension and (ii)
beginning with the first anniversary of such termination, the Company agrees to
continue to pay the Management Stockholder salary continuation an amount equal
to 50% of the Management Stockholder’s base salary.  Each amount referred to in
the preceding two paragraphs shall be paid in installments in a manner
consistent with the then current salary payment policies of the Company.  For
purposes of this Agreement, the phrase “directly or indirectly engage in” shall
include any direct or indirect ownership or profit participation interest in
such enterprise, whether as an owner, stockholder, partner, joint venturer of
otherwise, and shall include any direct or indirect participation in such
enterprise as a consultant, licensor of technology or otherwise.  During the
Noncompete Period the Management Stockholder shall be free to work in any
employment approved by the Chief Executive Officer of the Company which approval
shall not be unreasonably withheld.  Such approved employment shall not serve to
reduce any payments that the Management Stockholder is receiving pursuant to
this provision.

 

(d)                                 The Management Stockholder will not disclose
or use at any time any Confidential Information (as defined below) of which the
Management Stockholder is or becomes aware, whether or not such information is
developed by him, except to the extent that such disclosure or use is directly
related to and required by the Management Stockholder’s performance of duties,
if any, assigned to the Management Stockholder by the Company.  As used in this
Agreement, the term “Confidential Information” means information that is not
generally known to the public and that is used, developed or obtained by the
Company or its subsidiaries in connection with its business, including but not
limited to (i) products or services, (ii) fees, costs and pricing structures,
(iii) designs, (iv) computer software, including operating

 

--------------------------------------------------------------------------------


 

systems, applications and program listings, (v) flow charts, manuals and
documentation, (vi) data bases, (vii) accounting and business methods, (viii)
inventions, devices, new developments, methods and processes, whether patentable
or unpatentable and whether or not reduced to practice, (ix) customers, vendors
and clients and customer, vendors or client lists, (x) personnel information,
(xi) other copyrightable works, (xii) all technology and trade secrets, and
(xiii) all similar and related information in whatever form.  Confidential
Information will not include any information that has been published in a form
generally available to the public prior to the date the Management Stockholder
proposes to disclose or use such information.  The Management Stockholder
acknowledges and agrees that all copyrights, works, inventions, innovations,
improvements, developments, patents, trademarks and all similar or related
information which relate to the actual or anticipated business of the Company
and its subsidiaries (including its predecessors) and conceived, developed or
made by the Management Stockholder while employed by the Company or its
subsidiaries belong to the Company.  The Management Stockholder will perform all
actions reasonably requested by the Company (whether during or after employment
with the Company or the Noncompete Period) to establish and confirm such
ownership at the Company’s expense (including without limitation assignments,
consents, powers of attorney and other instruments).  If the Management
Stockholder is bound by any other agreement with the Company regarding the use
or disclosure of Confidential Information, the provisions of this Agreement
shall be read in such a way as to further restrict and not to permit any more
extensive use or disclosure of confidential information.

 

(e)                                  Notwithstanding clauses (a), (b), (c) and
(d) above, if at any time a court holds that the restrictions stated in such
clauses (a), (b), (c) and (d) are unreasonable or otherwise unenforceable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographic area determined to be reasonable under such circumstances by
such court will be substituted for the stated period, scope or area.  Because
the Management Stockholder’s services are unique and because the Management
Stockholder has had access to Confidential Information, the parties hereto agree
that money damages will be an inadequate remedy for any breach of this
Agreement.  In the event a breach or threatened breach of this Agreement, the
Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive relief in order to enforce, or
prevent any violations of, the provisions hereof (without the posting of a bond
or other security).

 

--------------------------------------------------------------------------------

 